
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3542
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the Assistant Secretary of
		  Homeland Security (Transportation Security Administration) to modify screening
		  requirements for checked baggage arriving from preclearance airports, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No-Hassle Flying Act of
			 2012.
		2.Preclearance airports
			(a)In generalSection 44901(d) of title 49, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(4)Preclearance airports
						(A)In generalFor a flight or flight segment originating
				at an airport outside the United States and traveling to the United States with
				respect to which checked baggage has been screened in accordance with an
				aviation security preclearance agreement between the United States and the
				country in which such airport is located, the Assistant Secretary
				(Transportation Security Administration) may, in coordination with U.S. Customs
				and Border Protection, determine whether such baggage must be re-screened in
				the United States by an explosives detection system before such baggage
				continues on any additional flight or flight segment.
						(B)Aviation security preclearance agreement
				definedIn this paragraph,
				the term aviation security preclearance agreement means an
				agreement that delineates and implements security standards and protocols that
				are determined by the Assistant Secretary, in coordination with U.S. Customs
				and Border Protection, to be comparable to those of the United States and
				therefore sufficiently effective to enable passengers to deplane into sterile
				areas of airports in the United States.
						(C)ReportThe Assistant Secretary shall submit to the
				Committee on Homeland Security of the House of Representatives, the Committee
				on Commerce, Science, and Transportation of the Senate, and the Committee on
				Homeland Security and Governmental Affairs of the Senate an annual report on
				the re-screening of baggage under this paragraph. Each such report shall
				include the following for the year covered by the report:
							(i)A list of airports outside the United
				States from which a flight or flight segment traveled to the United States for
				which the Assistant Secretary determined, in accordance with the authority
				under subparagraph (A), that checked baggage was not required to be re-screened
				in the United States by an explosive detection system before such baggage
				continued on an additional flight or flight segment.
							(ii)The amount of Federal savings generated
				from the exercise of such
				authority.
							.
			(b)Conforming amendmentsSection 44901 of title 49, United States
			 Code, is amended by striking explosive each place it appears and
			 inserting explosives.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
